                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
ROOSEVELT WHITE,                   )
                                   )
          Plaintiff,               )
                                   )
     v.                            )        C.A. No. 18-261 WES
                                   )
MAGISTRATE JOHN F. McBURNEY, III, )
PETER C. KILMARTIN, KIMBERLY       )
AHERN, ROBERT F. MCNELIS,          )
JEFFREY ACETO, PATRICIA COYNE-     )
FAGUE, JAMES WEEDEN, MATTHEW       )
KETTLE, A.T. WALL, BILLY BAGONES, )
NUNO FIGUREDO, STATE OF RHODE      )
ISLAND, and DEPARTMENT OF          )
CORRECTIONS,                       )
                                   )
          Defendants.              )
___________________________________)


                           MEMORANDUM & ORDER

     Before the Court are plaintiff Roosevelt White’s Request for

Leave to File a Supplemental Complaint (ECF No. 24) and the Motion

to Dismiss of defendants Nuno Figuredo and Billy Bagones in their

official capacities (ECF No. 16).         For the reasons set forth

herein, White’s Request for Leave to File a Supplemental Complaint

is DENIED and Defendants’ Motion to Dismiss is GRANTED.         Further-

more, pursuant to Rule 4(m) of the Federal Rules of Civil Proce-

dure,   White’s   claims   against   Figuredo   and   Bagones   in   their

individual capacities shall be DISMISSED WITHOUT PREJUDICE unless
proof of service on the Defendants in their individual capacities

is filed with the Court within fourteen days.

I.   Background

     On May 9, 2018, White filed a complaint pro se alleging vio-

lations of 42 U.S.C. § 1983 against numerous defendants, including

a Rhode Island Superior Court magistrate judge, state prosecutors,

White’s former attorney, and employees of the Rhode Island Depart-

ment of Corrections, including defendants Figuredo and Bagones.

(See Compl. 1, ECF No. 1.) All defendants were sued in their offi-

cial and individual capacities.   (Id.)

     White’s Complaint was screened under 28 U.S.C. §§ 1915(e)(2)

and 1915A by Magistrate Judge Patricia A. Sullivan. (See generally

R. & R., ECF No. 5.) On June 26, 2018, this Court adopted Magistrate

Judge Sullivan’s Report and Recommendation dismissing all claims

against all defendants without prejudice except the individual ca-

pacity claims against Figuredo and Bagones. The Court’s order pro-

vided White with thirty days to amend his Complaint.

     White filed his Amended Complaint on the same day, again

asserting Section 1983 claims against a group of defendants in-

cluding Figuredo and Bagones. (See Am. Compl., ECF No. 7.) The

gravamen of the twenty-seven-page, handwritten Amended Complaint

is that Figuredo and Bagones retaliated against White because he

was uncomfortable cooperating with the Federal Bureau of Investi-

gation by participating in drug buys.     (See, e.g., Am. Compl. 10-

                                  2
12.)       On July 25, 2018, the Amended Complaint was served on an

assistant attorney general for the State of Rhode Island, who ac-

cepted service for Figuredo and Bagones in their “official capacity

only.” (Executed Summonses, ECF Nos. 12, 13.). There is no evidence

in the record that White has accomplished service on any other

defendant or that White served any defendant, including Figuredo

and Bagones, in their individual capacities.

       On August 10, 2018, Figuredo and Bagones, in their official

capacities, moved to dismiss the Amended Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to

state a claim upon which relief can be granted.      (See ECF No. 16.)

On September 11, 2018, White moved under Rule 15(d) for leave to

supplement the Amended Complaint.      (See ECF No. 24.) 1

II.    Discussion

       A. Plaintiff’s Rule 15(d) Motion

       Rule 15(d) provides an “efficient mechanism” for litigating

issues accruing after a litigant has filed suit.             U.S. ex rel.

Gadbois v. PharMerica Corp., 809 F.3d 1, 4 (2015).      “On motion and

reasonable notice, the court may, on just terms, permit a party to




       1
       The docket text describes White’s filing as a “motion to
amend/correct the Complaint.” (ECF No. 24.) White’s memorandum
makes clear, however, that he is moving to supplement the existing
Amended Complaint under Rule 15(d) rather file a second amended
complaint under Rule 15(a).
                                   3
serve a supplemental pleading setting out any transaction, occur-

rence, or event that happened after the date of the pleading to be

supplemented.”   Fed. R. Civ. P. 15(d).

     The rule’s text prescribes no particularized standards to

guide the Court’s analysis.    In Gadbois, the First Circuit ex-

plained that supplementation “is encouraged ‘when doing so will

promote the economic and speedy disposition of the entire contro-

versy between the parties, will not cause undue delay or trial

inconvenience, and will not prejudice the rights of any of the

other parties to the action.’” Id. (quoting 6A Charles Allen Wright

& Arthur R. Miller, Federal Practice & Procedure, § 1504 (3d ed.

2010)).   To determine whether “just terms” exist to support exer-

cising its discretion, the Court “must weigh the totality of the

circumstances,” including “idiosyncratic factors” such as futil-

ity, prejudice to the nonmoving party, and unreasonable delay.

Id. at 7; see also Nottingham v. Peoria, 709 F. Supp. 542, 544

(M.D. Pa. 1988) (listing “promotion of a justiciable disposition”

among relevant Rule 15(d) factors). These factors parallel the

Rule 15(a) variables.   See U.S. ex rel. Gadbois 809 F.3d at 7.

     After carefully reviewing White’s submission in light of

these considerations, the Court declines to allow supplementary

pleading here. White’s broad characterization of his allegations

as demonstrating “retaliation, harassment, [sic] by staff” does

not suffice. (Pl.’s Mot. for Supp. Compl. 1 (“Pl.’s Mot.”), ECF

                                 4
No. 24-1.)   Over thirty-four pages, White presents a litany of

brand new allegations against non-parties that lack any obvious

connection to the surviving claims against Figuredo and Bagones

even when leniently read. (See generally Pl.’s Mot.) These include

complaints about other Department of Corrections officers, nurses,

and mental health workers.    (See, e.g., id. at 3-4, 10-14.) White

does not mention Figuredo; Bagones is the subject of just two

fleeting references. 2   (See id. at 14, 18)

     Irrelevance   aside,   allowing   White’s   proposed   allegations

would be futile.   The only defendants over which White has estab-

lished the Court’s jurisdiction through service are Figuredo and

Bagones in their official capacities.      But state actors sued in

their official capacity are not “persons” under Section 1983.       See

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (hold-

ing “that neither a State nor its officials acting in their offi-

cial capacities are ‘persons’ under § 1983”); Jones v. Rhode

Island, 724 F. Supp. 25, 28 (D.R.I. 1989) (“Based on the Supreme

Court’s holding in Will, it is clear that neither the State of

Rhode Island nor any of its officials acting in their official

capacities, are ‘persons’ that can be held liable under § 1983.”).


     2  The first allegation is a hearsay statement from another
officer that Bagones told the officer to move White to medium
security segregation pending the investigation of a complaint from
a counselor about his conduct. (See Pl.’s Mot. at 14.) The second
is simply a reference to Bagones’s alleged status as a member of
the classification board. (See id. at 18.)
                                  5
Nothing in White’s proposed allegations avoids this principle.   As

it does not appear that the proffered supplemental pleading would

promote efficiency or the justiciability of this action, the Court

declines to allow White’s request.   See Aponte-Torres v. Univ. of

P.R., 445 F.3d 50, 58 (1st Cir. 2006) (“When a proffered amendment

comes too late, would be an exercise in futility, or otherwise

would serve no useful purpose, the district court need not allow

it.”); Nottingham, 709 F. Supp. at 544.

     B. Defendants’ Rule 12(b)(6) Motion

     The Court need not linger long on the Defendants’ Motion to

Dismiss.   To survive under Rule 12(b)(6), White must allege “suf-

ficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Narragansett Indian Tribe

ex rel. Narragansett Indian Tribal Historic Pres. Office v. R.I.

Dep't of Transp., No. CV 17-125 WES, 2017 WL 4011149, at *2 (D.R.I.

Sept. 11, 2017), aff'd sub nom. Narragansett Indian Tribe v. Rhode

Island Dep't of Transportation, 903 F.3d 26 (1st Cir. 2018) (quot-

ing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).   White has again

failed to state plausible claims against Figuredo and Bagones in

their official capacities because, as set forth above and in Mag-

istrate Judge Sullivan’s Report and Recommendation, they are not

“persons” under Section 1983. See Will, 491 U.S. at 71; Jones, 724

F. Supp. 28.   Any such claims must therefore be dismissed.



                                 6
     C. Plaintiff’s Claims Against Defendants in Their Individual
        Capacities

     White’s only remaining claims in this action are those against

Figuredo and Bagones in their individual capacities.   Rule 4(m) of

the Federal Rules of Civil Procedure provides “[i]f a defendant is

not served within 90 days after the complaint is filed, the court—

on motion or on its own after notice to the plaintiff—must dismiss

the action without prejudice against that defendant or order that

service be made within a specified time.”     The Amended Complaint

was filed on June 26, 2018, and there is no evidence that Figuredo

and Bagones have been served in their individual capacities.    See

Ruiz v. Rhode Island, No. CV 16-507 WES, 2018 WL 514539, at *2

(D.R.I. Jan. 22, 2018) (“[E]ffecting service on someone in his

official capacity does not ipso facto do so in his individual

capacity, and vice versa.”) (citing Echevarria-Gonzalez v. Gonza-

lez-Chapel, 849 F.2d 24, 30 (1st Cir. 1988); Robinson v. Turner,

15 F.3d 82, 85 (7th Cir. 1994)).      White has already had several

bites at the apple. Accordingly, the remaining individual capacity

claims shall be dismissed unless proof of service on Figuredo and

Bagones in their individual capacities is filed with the Court

within fourteen days of this order.

III. Conclusion

     For the aforementioned reasons, Plaintiff’s Request for Leave

to File a Supplemental Complaint (ECF No. 24) is DENIED.        The


                                 7
Motion to Dismiss of defendants Nuno Figuredo and Billy Bagones in

their official capacities (ECF No. 16) is GRANTED. Plaintiff’s

remaining claims against Figuredo and Bagones in their individual

capacities shall be DISMISSED WITHOUT PREJUDICE unless proof of

service on the Defendants in their individual capacities is filed

with the Court within fourteen days.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: October 18, 2018




                                8
